As filed with the Securities and Exchange Commission on April 8, 2014 FORM N-18F-1 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 NOTIFICATION OF ELECTION PURSUANT TO RULE 18f-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 Putnam Global Utilities Fund Exact Name of Registrant The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940. It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this notification of election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the registrant has caused this notification of election to be duly executed on its behalf in the city of Boston and the state of Massachusetts on the 26th day of March, 2014. Attest: PUTNAM GLOBAL UTILITIES FUND /s/ Michael J. Higgins By: /s/ Jonathan S. Horwitz Name: Michael J. Higgins Name: Jonathan S. Horwitz Title: Vice President, Treasurer, and Clerk Title: Executive Vice President
